Campbell, J.,
dissenting.
I dissent from the interpretation of sect. 16 of Art. XII. of the Constitution sanctioned by a majority of the judges *177of this court, and, not contenting myself with the announcement of what I believe to be the proper interpretation of that section made by this court in Board of Supervisors v. Klein, 51 Miss. 807, and Gamble v. Witty, 55 Miss. 26, now proceed to state the reasons which conduct me to that conclusion. I do not appeal to stare decisis, sometimes potent in its influence.
The question is as to the meaning of the section —not what we might wish it to be, but what it is.' The object to be sought is the intent of the people in adopting it. That intent is to be found, if possible, in the words used. Those words are to be taken in their ordinary sense and common acceptation, and that meaning is to be given to them which naturally suggests itself upon their perusal. No matter as to the form of expression, whether the most apt or not, if the purpose of the provision is manifest from the language employed, effect must be given to it. Subtilty and refinement and astuteness are not admissible to explain away an expression of the sovereign will. A sense suggested by reading a provision of the Constitution which requires ingenious reasoning to explain it away ought not to be thus disposed of, because it cannot be supposed that such reasoning was applied to it by those who adopted it. The framers of the Constitution and the people who adopted it must be understood to have intended the words employed in that sense most likely to arise from them on first reading them.
“Narrow and technical reasoning is misplaced when it is brought to bear upon an instrument framed by the people themselves, for themselves, and designed as a chart upon which every man, learned and unlearned, may be able to trace the leading principles of government.” Cooley’s Const. Lim. 59.
“ Constitutions are not designed for metaphysical or logical subtilties, for niceties of expression, for critical propriety, for elaborate shades of meaning, or for the exereise of philosophical acuteness or judicial research. They are instruments *178of a practical nature, founded on the common business of life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them ; the people adopt them ; the people must be supposed to read them with the help of common sense, and cannot be presumed to admit in them any recondite meaning or any extraordinary gloss.” Story on Const., sect. 451.
“ But the most important rule in cases of this nature is that a constitution of government does not and cannot, from its nature, depend in anjr great degree upon mere verbal criticism or upon the import of single words. Such criticism may not be wholly without use ; it may sometimes illustrate or unfold the appropriate sense ; but unless it stands well with the context and subject-matter it must yield to the latter. While, then, we may resort to the meaning of single words to assist our inquiries, we should never forget that it is an instrument of government we are to construe, and, as has already been stated, that must be the truest exposition which best harmonizes with its design, its objects, and its general structure.” Vattel’s L. N.,bk. 2, chap. 17, sects. 285, 286.
The suggestion is plausible, at least, that the meaning of sect. 16, Art. XII., twice adopted by this court, is its most obvious one. By sect. 20 of Art. VI. of the Constitution it is provided that ‘£ the qualified electors of each county shall elect five persons, by districts, for the term of two years, who shall constitute a Board of Supervisors for each county, a majority of whom may transact business, which body shall have full jurisdiction over roads, ferries, and bridges, and shall order all county elections to fill vacancies that may arise in the offices of their respective counties, and perform such other duties as shall be provided by law.” Certain matters for their cognizance are specified by the Constitution, and it is left for the law-making power to provide by law such other duties as it may see proper to devolve on the Boards of Supervisors.
Among the ££ general provisions ” in Art. XII. is : ££ Sect. *17916. No county shall be denied the right to raise, by special tax, money sufficient to pay for the building and repairing of court-houses, jails, bridges, and other necessary conveniences for the people of the county ; and money thus collected shall never be appropriated for any other purpose; provided, the tax thus levied shall be a certain per cent on all tax levied by the State.” This is equivalent to saying “ every county shall have the rig'ht to raise,” etc. It shall not be denied ; that is, the right shall not be withheld or refused, because it is the intent of the instrument that the right shall be possessed by •every county, secure from denial by that body which, but for this limitation on its power, might deny it.
The specific provisions of sect. 16 are inconsistent with the assumption of a mere address to the Legislature, and indicate a purpose to exclude legislative intervention and to confer upon the counties the right to do in the way prescribed what is provided for. An analysis of the section will make this clear. “No countjr shall be denied the right.” The idea involved is that every county shall have the right, for it is placed beyond denial. It shall not be refused nor withheld. But for this limitation, the law-making power might refuse to •counties this right. By legislative action it might be withheld. It shall not be. The county shall have it. No power shall deny it. “ To raise by special tax :” A specification of the manner in which this right shall be exercised. “Money sufficient:” A limitation on the right thus secured to the county. “Sufficient” money: Not more than is required. “ To pay for the building and repairing of court-houses, jails, bridges, and other necessary conveniences for the people of the county:” Au enumeration of the objects for which the right may be exercised. “And money thus collected shall never be appropriated for any other purpose:” A provision against an abuse of the power conferred, lest, under cover of this right, money should be collected nominally to pay for the building and repairing of court-houses, jails, bridges, etc., and afterwards should be applied to other uses. “Provided, *180the tax thus levied shall be a certain per cent on all tax levied by the State:” A specification of the subjects of the special tax, the right to lev}? which is secured to every county, under the limitations prescribed. “Tax levied by the State” suggests another tax levied, not by the State, but by the county.
Why these minute details — this specification of the right to raise money, the manner of doing it, the amount, the objects for which it may be raised, and the exclusion of the abuse of the right to raise money for the specified purposes, by prohibiting its appropriation for any other purpose? If the section is held to confer on the counties the right mentioned, these details for its exercise and to prevent its abuse are appropriate ; but if it is held to be merely admonitory to the Legislature, they seem out of place.
When the Constitution declares a right, and defines the circumstances under which and the manner in which it may be exercised, the specification is a prohibition against legislative 'infringement of the right, or change of the circumstances or the manner for the exercise of the right declared.
The fact that the section does not say that the Board of Supervisors shall not be denied, but uses the expression, “ No county shall be denied,,” does not alter the case. The thought embraced, rather than mere form of expression, is to be considered. The Constitution was made for a people accustomed to the exercise of the power of local taxation for the purposes named in the section under consideration, by a tribunal formerly existing in the several counties', by the name of Boards of Police. The Constitution was the successor of a former one, for the most part copied by the new one, and' it found a body of statutes in force and continued them in operation. By the former Constitution- each county had a Board of Police, consisting of five persons, elected by districts, with full jurisdiction over roads, highways, ferries, and bridges, and all other matters of county police, and with the duty to order all county elections to fill vacancies in all offices of the county. The new Constitution changed the name of the board, but *181continued it under the name of the Board of Supervisors, prescribing its jurisdiction, as before possessed, omitting ■“highways,” and instead of “all other matters of county police,” substituted “ such other duties as shall be provided by law.”
This Constitution found in force this provision : “ The Board of Police of any county may levy a special tax for the erection or repair of the coart-house, jail, or other county buildings,- and bridges, whether the same shall exceed the State tax or not, to be applied to no other purpose.” Rev. Code 1857, p. 417, art. 22. And it is apparent that this suggested sect. 16, Art. XII., of the Constitution. This statute continued in force under the new Constitution, being applicable to the Board of Supervisors. It seems plain that the intention must-have been to invest with the force of the fundamental law the right of the county, acting through its own tribunal charged with county matters, to raise money sufficient to pay for the things mentioned. It is manifest that the purpose was- to give the right to the acting authority of the -county. “ Bridges ” are a subject of the grant of jurisdiction to the Board of Supervisors, and court-houses and jails were subjects intrusted to them by law. It was known that building and repairing court-houses, jails, and bridges required money. These are local in their character. It was fit that they who were to bear the burden of maintaining them should have the right to determine their character and pay for what they chose to have.
I do not deny to the Legislature the right to regulate the -exercise of the right conferred by sect. 16, Art. XII. The right to regulate and the right to abridge are different things. I admit the former and deny the latter. It is competent for the Legislature to make an estimate of the cost of the work, and an advertisement of the letting of the contract, and the making of the contract, and the completion of the contract, and other like things, a condition precedent to the collection of the special tax provided for.
*182Whatever may be a proper regulation for the exercise of the right secured to the counties, not amounting to an infringement of it, is lawful. Since the right is secured to the county, it may be that it is within the power of the Legislature to require a vote of the people of the county upon the question of the expenditures to be made for court-houses-, jails, and bridges. I am not prepared to say what is the limit of legislative power in regulating the exercise of the right secured to-the counties. I would deny it only at the point where regulation amounts to infringement, and that can be determined only in a given case when it may arise.
The fact that the constitutions of other States contain directions to the legislatures to restrict or limit local taxation by municipal organizations, and that with these examples before-the framers of our Constitution they inserted the provision under consideration, strengthens the conviction that, instead of such direction to the Legislature as other constitutions contained, they purposed to secure to each county, beyond the right of legislative denial, the rights specifically conferred by sect. 16, Art. XII.
The fact that in the Constitution of 1832, to which this was a successor, there was no such provision in favor of counties, but the whole subject was left to the Legislature, and that this provision was made, shows that a change was intended, and the obvious design was to guard the rights of the counties in the matters specified ; and that construction should prevail which will effectuate that desigu. To say that the conscience of the Legislature is addressed, is to fritter away the provision ; but to consider the l’ight as secured to the counties is to give efficacy to it. The expressed will of the sovereign is that the right should not be denied. To regard that will, a construction which will preclude its being thwarted should be adopted.
There is nothing in auy of the words employed in the section which presents any difficulty in the way of the adoption of my view. The word “sufficient’5 does not suggest the *183idea of legislative determination of the sum of money to be raised. It is a limitation of the right secured to the counties. Authority is given to raise enough money — no more — for the objects named. What is sufficient (enough) is determinable b}^ what is necessary to pay for the things named. That is to be determined by computation. The facts in each case furnish the guide as to what is sufficient. The Board of Police had formerly caused court-houses, jails, and bridges to be erected, and this power was continued in the same body, by its new name of Board of Supervisors, by the new Constitution. It was made with reference, as before stated, to the existing order of things. It had a practical view, and must be read with reference to the state of society in which and for which it was made. By existing law when it was made, it was declared that the Board of Police “may levy a special tax for the erection or repair of the court-house, .jail, or other county buildings, and bridges, whether the same shall exceed the State tax or not, to be applied to no other purpose.”
This law was continued in force, and in substance was transplanted into the Constitution in the section under consideration. The words, “ and other necessary conveniences for the people of the county,” are added to the objects specified to embrace things of the same kind with those named, and which are considered necessary for the public convenience. Being for the people of the county, it seems harmonious with the principle of local government as to local matters that they who are immediately concerned in benefits and burdens should be the judges of what are necessary conveniences to them.
The division of the State into counties, and the administration of the affairs of each county by officers elected by the qualified electors of such county, and decentralization by committing to local management everything except what pertains to the State at large, is a favorite theory in American practice, and has characterized the government of this State, as shown by its history contained in its several Constitutions and laws. This feature is preserved in the present Constitution, *184and the right of each county to do certain things in a certain way, with restrictions on abuse of the right, is elevated from mere statutory creation — liable constantly to change — to the security of constitutional guaranty. If this be not the meaning of the section under review, its insertion was folly and its effect nugatory. There is danger of construing ,the Constitution by the varying circumstances of societ}', as determined by the condition of different counties with respect to their qualified electors, and the apprehension that may arise of the abuse of the right in some counties if it shall be held to be secured to them by the Constitution. It is wholly inadmissible to construe the Constitution by any such consideration. The division into couuties and the provision for the local administration of the internal matters of each, without regard to differences of population as likely to produce good or bad administration, are all that can properly be looked to. The Constitution treats all counties alike. Each is to have the same tribunals, the same officers, and the same rights. The true office of interpretation is to look at the system, to discover the scheme as applied to all, and to give effect to it.
Experience shows that local matters can best be left to local control, and that a community immediately interested in benefits for which it is to pay may be safety intrusted with their procurement. That is the plan of government found in existence and continued by the present Constitution, with the added safeguards contained in sect. 16, Art. XII., which should be construed,,in harmony with the plan. What is called contemporaneous construction by legislative action is entitled to little weight in ascertaining the meaning of the Constitution. It has been but nine j^ears since the Constitution was adopted, and if it be true that during that time the Legislature has assumed to infringe a right the exercise of which it had only the right to regulate, that is not a reason for this court to accept legislative perversion as a guide for its high prerogative to expound the Constitution correctly and guard it from violation. This case and others which have been before this *185court show that the practice of the Boards of Supervisors of some of the counties has been to levy taxes for the purposes enumerated in sect. 16, Art. XII., of the Constitution, without regard to the limit imposed by the Legislature for the levying of taxes, which shows that the right of the Legislature to limit the amount of taxes as to the subjects named in the constitutional provision has not been acquiesced in by the counties; and twice has this court declared, in cases presenting the question directly and requiring its decision, that the Boards of Supervisors had the right to disregard the limitation imposed as to these matters. This announcement caused neither revolution nor surprise, and led to no proposal to amend the Constitution in the matter mentioned, although the subject of amending the Constitution has been considered and it has been amended in another matter.
It would seem that the utterances of this court as to the meaning of the Constitution should be entitled to as much respect as the very equivocal action of the Legislature, which may have intended, in the acts passed since the decision, to restrict only as it had the right.
If the argument ah inconvenienti is appealed to, and considerations of policy are to be weighed, it is by no means clear that it should be held that the representatives of seventy-four counties, assembled at the seat of government, can better determine as to the scale of expenditure for public necessities in each of the counties than can each county for itself. The exercise of the power by the Legislature to prescribe a rate of taxation for all of the counties may be productive of much mischief. The counties vary widely in population, territory, physical characteristics, and other circumstances. What is sufficient for all the proper purposes of one may be wholly inadequate to the wants of others. A rate of taxation, to be general, must be large enough for those which require most; and to establish that is to subject those counties needing little to the very evil the existence of which is urged against the possession of power by the counties, independent *186of restraint by the Legislature. Authority conferred by an act of the Legislature to raise more by taxation than is necessary is just as harmful as unlimited power derived from the Constitution. Power must be lodged somewhere, and the nearer it is brought to those on whom is to fall the cost of its exercise the better, and that is the principle of sect. 16, Art. XII., of the Constitution. There is danger of unwarranted distrust of Boards of Supervisors, caused by unfortunate experience under unfavorable conditions. The Constitution creates this tribunal and intrusts it with important functions intimately connected with the interests of the people, and within its designated constitutional sphere it is as much entitled to confidence as is the Legislature or this court. Power must be lodged somewhere, and the plan of the Constitution is to give legislative power to the Legislature, but to restrict and limit it in many respects, and among these limitations is that which is contained in sect. 16, Art. XII. In sects. 14 and 15 of that article the Legislature, by name, is prohibited from doing-certain things. In sect. 16 the form of expression is more emphatic, as a prohibition to the Legislature, than the two preceding sections.
The decision cited by Judge George from North Carolina, to the effect that counties from time immemorial had possessed the right of local taxation,' is a. strong argument in favor of the view that the purpose in adopting sect. 16, Art. XII., was to continue this right in the counties and place it beyond denial by the Legislature, securing it as a county right, independent of legislative infringement.